Citation Nr: 0111512	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
cervical strain.

2. Entitlement to service connection for a lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


REMAND

The veteran had active duty from January 1979 to April 1989 
and service with the National Guard since January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for residuals of a cervical strain and for 
lumbosacral strain.  The claim for service connection for 
residuals of cervical strain was denied as a pre-existing 
condition that was not chronically worsened beyond normal 
progression due to any incident of service.  The claim for 
service connection for lumbosacral strain was denied as not 
well grounded pursuant to the law in effect at that time.  
The Board notes that at the March 2001 hearing before the 
undersigned, the veteran's representative noted other 
injuries sustained by the veteran including a right knee 
injury, shoulder separation, and headaches, which the veteran 
claimed were incurred during active service.  The veteran's 
representative indicated an intention to file claims for 
these injuries.  The Board recognizes these statements as 
informal claims for benefits and directs the RO to further 
develop and adjudicate these claims as necessary.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board notes that the veteran's service medical records 
have not been incorporated with his claims file.  Several 
attempts have been made by the RO to obtain these records 
from the National Personnel Records Center (NPRC), 
the veteran's National Guard unit, and Wilford Hall Medical 
Center at Lackland Air Force Base.  The NPRC indicated that 
the veteran's records were "charged out of file and cannot 
be located."  Wilford Hall Medical Center indicated that 
there were no outpatient treatment records for the veteran in 
their file.  The veteran has identified specific facilities 
at which he received treatment in 1979/1980 and 1985 as well 
as identifying an earlier National Guard unit, which should 
be contacted to determine if the veteran's service medical 
records are in their possession.  

The records obtained from the veteran show two incidents 
during his service with the National Guard.  First, in June 
1993 during Active Duty for Training, the veteran fell out of 
a humvee and landed on his head, sustaining a cervical 
strain.  Medical records at that time reported a history of a 
neck injury five years prior to the June 1993 incident.  A 
medical examination in May 1993 showed degenerative disk 
disease at C5-6, prior to the June 1993 accident.  The 
examiner noted that the veteran's chart was reviewed.  The 
Board notes that this was while the veteran was assigned to 
Troop E, 303rd Cavalry, in Puyallup, Washington, and this 
unit should be contacted to determine if the veteran's 
records are in their possession.  The Board further notes 
that the veteran served on active duty until April 1989 and 
that an injury incurred five years prior to June 1993 would 
have occurred during that period of active duty.  

The veteran was involved in an automobile accident on June 7, 
1997, while returning home from weekend duty with the 
National Guard.  He was transported by ambulance to Wilford 
Hall Medical Center at Lackland Air Force Base and was 
diagnosed with a cervical strain.  The veteran reported an 
increase in lower back pain over the pervious few months and 
reported repeated treatment at the San Antonio VA Hospital 
for this condition.  In his completed Report of Accidental 
Injury, the veteran indicated that he was treated at the 
Wilford Hall Medical Center, the Texas Medical Clinic in San 
Antonio, Texas, and the Audie L. Murphy VA Hospital.  In a 
"Sworn Statement," dated on October 19, 1997, the veteran 
stated that after the June 1997 accident he was treated by 
two doctors at his own expense and was diagnosed with lower 
lumbar strain.  

At a hearing before the undersigned at the RO in March 2001, 
the veteran reported that he initially injured his neck in 
1979/1980 while serving at Fort Riley Kansas.  He indicated 
that he was treated at Irwin Army Hospital for compressed 
disks in his neck.  The veteran also reported treatment at 
the 97th General Hospital in Frankfurt, Germany in 1985, 
following a fall down a flight of stairs.  

The veteran also testified that he began to receive VA 
treatment in March 1998.  These records are not yet 
associated with the claims file.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development in 
this regard.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
neck or back conditions since January 
1979, including military, VA, and/or 
private physicians, hospitals, or 
other medical care providers.  After 
securing the necessary release, the RO 
should obtain these records, to the 
extent possible.  The RO should 
document any attempts to obtain 
records and any responses as to the 
availability or unavailability of any 
medical records.

2. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, as 
well as through the specific 
facilities identified by the veteran.  

3. After completion of the above 
development, the RO should schedule 
the veteran for an appropriate VA 
examination to determine the nature, 
extent, and etiology of the veteran's 
neck and back conditions.  A copy of 
this remand and the veteran's claims 
file should be provided to the 
physician.  The physician should be 
requested to provide an opinion as to 
whether the veteran's current neck or 
back conditions are a result of any 
incident of his active military 
service.  If not so found, the 
physician should provide an opinion as 
to whether any pre-existing 
degenerative disk disease of the 
cervical spine was aggravated by the 
June 1993 incident or the June 1997 
accident, and whether a current low 
back disability is causally related to 
the June 1997 accident.  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

